Title: To Thomas Jefferson from Josef Bruno Magdalena, 2 November 1806
From: Magdalena, Josef Bruno
To: Jefferson, Thomas


                        
                            Excellency
                     
                            Philada. Novr. 2d. 1806
                        
                        I do not address myself to your excy. as Spanish functionary to the President of the United States, but as to a
                            person of exemplary goodness by an individual of honor who is disabled to send with security and dispach his particular
                            letters to the Spain.
                        My last resurce has been to trouble your excy. as I do for the first time to conjure your attention to
                            recommend and send by the first opportunity to any Consul or Agent of the U. States in any port of Spain, Portugal, or
                            France, the annexed packet, sealed, and directed to any Master of the Post office residing in Ports or Places of Spain;
                            or, in any manner which your excy. thinks proper for it to arrive with safety and promtitude in Spain.
                        I am very sorry that the neccessity has compeled me to give your excy. this trouble which is entirely distant
                            from any Political Subject whatever; thinking to be my duty to assure your excy. that in the contents of my packet there is no
                            thing but my own personal affairs without risking in the least degree the neutrality and harmony of the U. States or of
                            any other Government.
                        Nevertheless of the neccessity and innocence of the sentiments of this letter, the delicacy of my situation
                            prompts me to request your excy. to reserve it.
                  Excellency I have the honor to be with most great attention your
                            respectful servt.
                        
                            Josef Bruno Magdalena
                     
                        
                        
                            P.D. I beg the favor from your excy. to deliver the enclosed letter in the hands of the person to which
                                is directed.
                        
                    